United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, McVITTLE ANNEX,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royale, for the appellant
Office of Solicitor, for the Director

Docket No. 07-393
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A.HAYNES, Alternate Judge

JURISDICTION
On November 30, 2006 appellant, through his representative, filed a timely appeal from a
November 29, 2005 merit decision of the Office of Workers’ Compensation Programs granting
him a schedule award.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 12 percent permanent impairment to each
upper extremity.
FACTUAL HISTORY
On July 31, 2002 appellant, then a 60-year-old letter carrier, filed an occupational disease
claim alleging that he sustained a left arm and shoulder condition due to factors of his federal
employment. The Office accepted his claim for adhesive capsulitis of the right and left shoulder,
1

Appellant’s appeal letter was postmarked November 24, 2006.

left shoulder tenosynovitis and neck strain. Appellant stopped work on July 30, 2003. On
November 6, 2003 Dr. William C. Lyon, a Board-certified orthopedic surgeon, performed a
debridement of the undersurface of the left rotator cuff and acromioplasty of the
acromioclavicular joint.
On April 1, 2004 the Office referred appellant to Dr. Thomas Schmitz, a Board-certified
orthopedic surgeon, for a second opinion evaluation. The Office requested that Dr. Schmitz
address appellant’s work limitations and the extent of any permanent impairment of the upper
extremities in accordance with the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
Appellant filed a claim for a schedule award on April 29, 2004. On April 30, 2004 he
retired from the employing establishment.
In a report dated May 7, 2004, Dr. Schmitz opined that appellant reached maximum
medical improvement on May 1, 2004.2 He described his shoulder pain as uncomfortable and
not limited to a particular part of the shoulder or nerve distribution. Dr. Schmitz measured range
of motion of the right shoulder as 130 degrees forward elevation, 40 degrees backward elevation,
90 degrees abduction, 30 degrees adduction, 60 degrees internal rotation, 65 degrees external
rotation and 40 degrees extension.3 He measured range of motion of the left shoulder as 130
degrees forward elevation, 40 degrees backward elevation, 90 degrees abduction, 30 degrees
adduction, 60 degrees internal rotation, 75 degrees external rotation and 40 degrees extension.
Dr. Schmitz found that appellant had no weakness or atrophy. He stated, “I do not think that
pain is a contributory factor to [appellant’s] impairment.”
In a report dated July 28, 2004, Dr. Lyon discussed the range of motion findings by
Dr. Schmitz. He stated that appellant’s function “by my estimate is better than that described by
Dr. Schmitz and is reasonably symmetrical on both sides.” Dr. Lyon listed work restrictions.
On August 6, 2004 an Office medical adviser reviewed Dr. Schmitz’ report and found
that appellant had a 12 percent permanent impairment of the left upper extremity. By decision
dated August 31, 2004, the Office terminated appellant’s compensation on the grounds that he
refused an offer of suitable work. On July 25, 2005 an Office hearing representative reversed the
August 31, 2004 decision. He noted that the case was in posture for a schedule award
determination.
An Office medical adviser reviewed the medical evidence on September 23, 2005.
Applying the A.M.A., Guides to Dr. Schmitz range of motion measurements for the right and left
shoulder, he determined that appellant had 3 percent impairment due to loss of flexion,4 a 1

2

Dr. Schmitz also addressed appellant’s work restrictions.

3

Dr. Schmitz’ measurement of 40 degrees extension appears to duplicate his measurement of 40 degrees
backward elevation.
4

A.M.A., Guides at 476, Figure 16-40.

2

percent impairment due to loss of extension,5 a 4 percent impairment due to loss of abduction,6 a
1 percent impairment for loss of adduction7 and a 1 percent impairment for loss of internal
rotation,8 which he added to find a total range of motion impairment of 11 percent. The Office
medical adviser further found that appellant had 25 percent graded impairment due to pain of the
axillary nerve or deltoid muscle which he multiplied to find a 1 percent impairment for the right
and left upper extremity.9 He combined the 1 percent impairment due to pain and the 11 percent
impairment due to loss of range of motion to find a total impairment of each upper extremity of
12 percent. The Office medical adviser determined that appellant reached maximum medical
improvement on May 6, 2004. He noted that she had a cervical disc herniation and degenerative
disc disease, but found that he had no “neurologic deficit in either upper extremity as a result of
this.”
By decision dated November 29, 2005, the Office granted appellant a schedule award for
a 12 percent permanent impairment of the right upper extremity and a 12 percent permanent
impairment of the left upper extremity. The period of the award ran for 74.88 weeks from
September 1, 2004 to February 7, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing federal regulation,11 sets forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.12 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.13
ANALYSIS
The Office accepted that appellant sustained bilateral adhesive capsulitis of the shoulders,
left shoulder tenosynovitis and neck strain due to factors of his federal employment. Appellant
5

Id.

6

Id. at 477, Figure 16-43.

7

Id.

8

Id. at 479, Figure 16-46.

9

Id. at 492, 482, Tables 16-15, 16-10.

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

20 C.F.R. § 10.404(a).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

filed a claim for a schedule award on April 29, 2004. The Office referred appellant to
Dr. Schmitz for a second opinion examination to determine the extent of his employment-related
disability and permanent impairment of the upper extremities.
On May 7, 2004 Dr. Schmitz measured appellant’s bilateral shoulder range of motion as
130 degrees forward flexion, 40 degrees backward elevation, 90 degrees abduction, 30 degrees
adduction and 60 degrees internal rotation. He further found that appellant had 65 degrees
external rotation on the right side and 75 degrees external rotation on the left side. Dr. Schmitz
found no weakness or atrophy. He noted that appellant experienced some pain, but opined that it
did not contribute to his impairment.
On September 23, 2005 the Office medical adviser reviewed Dr. Schmitz’ report and
applied the A.M.A., Guides to his findings. He determined that, for the right and left shoulder,
130 degrees forward flexion constituted a 3 percent impairment,14 40 degrees backward elevation
or extension, constituted a 1 percent impairment,15 90 degrees abduction constituted a 4 percent
impairment,16 30 degrees adduction constituted a 1 percent impairment17 and 60 degrees internal
rotation constituted a 2 percent impairment.18 The Board notes that 65 degrees external rotation
of the right shoulder and 75 degrees external rotation of the left shoulder do not yield an
impairment.19 The Office medical adviser properly added the impairments due to loss of range
of motion to find an 11 percent permanent impairment.20 He further determined that appellant
had an impairment due to pain of the axillary nerve. The Office medical adviser multiplied the
maximum provided for sensory deficit of the axillary nerve, 5 percent, by 25 percent for graded
pain, to find an additional 1 percent impairment of each upper extremity.21 He combined the 11
percent impairment due to loss of range of motion with the 1 percent impairment due to pain and
concluded that appellant had a 12 percent total impairment of each upper extremity.22 Appellant
has not submitted probative medical evidence showing that he has more than a 12 percent
permanent impairment of each upper extremity.

14

A.M.A., Guides at Figure 16-40.

15

Id.

16

Id. at 477, Figure 16-43.

17

Id.

18

Id. at 479, Figure 16-46. The Board notes that the Office medical adviser indicated that appellant had a one
percent impairment due to loss of internal rotation. This appears to be a typographical error as he properly added the
impairment determinations to find a 12 percent impairment due to loss of range of motion.
19

Id.

20

Id. at 452.

21

Id. at 492, 482, Tables 16-15, 16-10.

22

Id. at 604.

4

CONCLUSION
The Board finds that appellant has no more than a 12 percent permanent impairment of
each upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 29, 2005 is affirmed.
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

